IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

DAVID LEE MASON JR.,                     NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D17-0539

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 1, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

David Lee Mason Jr., pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.


PER CURIAM.

      Petitioner is granted a belated appeal of the judgments and sentences rendered

on December 17, 2015, and January 7, 2016, in Escambia County Circuit Court case

number 2014-CF-004474-A. Upon issuance of mandate in this cause, a copy of this

opinion shall be provided to the clerk of the circuit court for treatment as the notice of

appeal. Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel,

the trial court shall appoint counsel to represent petitioner on appeal.

WOLF, WINOKUR, and JAY, JJ., CONCUR.